An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA13-794
                       NORTH CAROLINA COURT OF APPEALS

                             Filed: 4 February 2014


STATE OF NORTH CAROLINA

      v.                                      Robeson County
                                              Nos. 06 CRS 013731, 013733
JOHN DARREN BULLARD



      Appeal by defendant from judgments entered 5 June 2012 by

Judge Robert F. Floyd, Jr. in Robeson County Superior Court.

Heard in the Court of Appeals 20 November 2013.


      Attorney General Roy Cooper, by Assistant Attorney General
      Mary Carla Hollis, for the State.

      Kevin P. Bradley, for defendant-appellant.


      HUNTER, JR., Robert N., Judge.


      John Darren Bullard (“Defendant”) appeals from judgments

after a jury trial finding him guilty of second-degree murder

and of discharging a weapon into occupied property.                     Defendant

contends    that    the    trial   court   committed     reversible      error    in

denying his request for a jury instruction on self-defense and

in   making    other      evidentiary    decisions     at    trial.       For    the

following reasons, we disagree and find no error.
                                        -2-
                    I.     Factual & Procedural History

    On 5 June 2012, Defendant was convicted of second-degree

murder and of discharging a firearm into occupied property.                    The

evidence    presented      at   Defendant’s      trial   tended    to   show   the

following.

    On      17    September     2006,    Officer     Greg   Chavis      (“Officer

Chavis”) of the Pembroke Police Department was dispatched to

investigate a reported shooting at the Spirit gas station in

Pembroke.        Upon    arrival,   Officer     Chavis   received    information

that a person had been shot and that the person was at a nearby

McDonald’s.       When Officer Chavis arrived at the McDonald’s, he

observed Defendant pacing back and forth outside of a Hummer,

acting belligerent, and using profanity with someone on a cell

phone.     Defendant was shirtless and had pellet wounds on his

upper torso.       Defendant told the person on the other end of the

line that “he didn’t care how much money that it took, . . . he

was going to kill somebody.”                  Officer Chavis testified that

Defendant was “very mad” and “pissed off,” and that Defendant

kept saying that he was going to kill somebody.

    Raymond Hunt (“Hunt”), who was with Defendant during the

shooting, testified that he and Defendant had pulled into the

Spirit     gas   station     that   night      and   encountered     Christopher
                                       -3-
Locklear1 (“Locklear”) and his entourage.                  Hunt testified that

Locklear and Defendant got into an argument that resulted in

Locklear’s group pulling guns out and “closing in” on Defendant.

Fearing for his and Defendant’s life, Hunt testified that he

grabbed an AK-47 from the back of the Hummer and sprayed a

couple of rounds into the air and told Locklear’s group to back

off.    Defendant and Hunt then got into the Hummer, which Hunt

testified     was    subsequently      shot    up    by     Locklear     and   his

entourage.      Defendant      and   Hunt    both   sustained      injuries    from

birdshot during the incident.               Thereafter, Defendant and Hunt

drove to the McDonald’s and called an ambulance.                        Locklear’s

testimony regarding the incident generally confirmed that there

was an argument with Defendant, but Locklear denied shooting at

Defendant     and    claimed    that    Defendant         and    Hunt   were   the

aggressors.

       Locklear indicated that problems with Defendant started on

the night before the Spirit gas station incident.                  Specifically,

Locklear testified that he was riding in a car with Defendant’s

ex-girlfriend       when   Defendant   stopped      the    car   and    attempted,



1
  Persons identified in this opinion with the surname “Locklear”
have no familial relationship with one another.        To avoid
confusion, other Locklears will be introduced using their full
name and abbreviated subsequently using their first name or
initials.
                                         -4-
unsuccessfully, to take his ex-girlfriend with him.                         Testimony

indicated    that     one      of    Defendant’s       friends,        Cashley    Scott

(“Scott”) fired shots into the air as Locklear’s car was driving

away.     Locklear testified that the incident with Defendant’s ex-

girlfriend precipitated the argument at the Spirit gas station.

    Notwithstanding            these     incidents,       the     animus         between

Defendant and Locklear was allegedly settled.                          Sometime after

the shooting at the Spirit gas station, Locklear testified that

he ran into Defendant at McDonald’s where the two discussed what

had happened and attempted to resolve their conflict.

    Nearly a month after the shooting incident at the Spirit

gas station, in the early morning hours of 15 October 2006,

Locklear    was     cruising    in     Pembroke    with    a    group     of     friends

including    his    girlfriend,        Kayla   Deese     (“Deese”),      his     friends

Billy Hammonds (“Hammonds”) and Tommy Kurt Lloyd (“Lloyd”), and

Lloyd’s    girlfriend,      Crystal      Locklear      (“Crystal”).            Hammonds

drove Locklear’s 1999 GMC Envoy.                  Locklear was riding in the

front passenger seat while Lloyd, Crystal, and Deese rode in the

backseat.    Everyone in the group had been drinking.

    On     the     same   night,     Defendant     was    also    driving        through

Pembroke with some friends in a Cadillac Escalade.                         Defendant,

Hunt,   Scott,      and   Joshua     Locklear     (“J.L.”)       had    been     to   the
                                        -5-
Player’s Club in nearby Lumberton with a group of women and were

on their way back home.         Defendant was driving, J.L. was in the

front passenger seat, and Hunt and Scott rode in the backseat.

The women rode behind the Escalade in a Cadillac CTS sedan.                      On

their   way    home,   the    women    lost   sight   of   Defendant     and   the

Escalade, so they pulled off to make a telephone call and to use

the bathroom.2

     Meanwhile, as Defendant drove the Escalade into Pembroke,

he   passed     Locklear’s     Envoy    on    Union   Chapel   Road.       Deese

testified that when Locklear and the group riding in the Envoy

saw Defendant’s Escalade, Hammonds said “[t]here’s that truck,

you all.      There’s them boys.”        Deese testified that upon hearing

Hammonds’ words, Locklear said, “No, it’s straight.                    We got it

straight      with   them.”      Locklear      testified    that   he    thought

everything was “cool” with Defendant because they had come to an

agreement with each other during their previous discussion.

     Upon     seeing   Locklear,       however,   testimony    indicated       that

Defendant and Hunt became angry and “a little rowdy.”                   Defendant

turned the Escalade around, and using back roads, doubled back




2
  Testimony at trial revealed that the women were not present for
the ensuing events and that they rejoined Defendant’s group at a
later point in time.
                                           -6-
through     town    in     the     direction       that       Locklear’s      Envoy      was

traveling.

      Locklear’s Envoy eventually reached the edge of town, so

Hammonds turned around at a convenience mart to head back into

Pembroke.     When Locklear’s group turned around, they noticed

Defendant’s Escalade sitting at a stop sign right off the main

road.       Locklear       testified       that      he     was    “shocked”      to     see

Defendant’s Escalade sitting at the stop sign and thought there

might be trouble.         Locklear testified that because of the police

presence in Pembroke, it would be better to head back into town.

Deese testified she told Crystal “let’s get down.”                               Hammonds

testified    that    he     was     scared     because        he   didn’t     know      what

Defendant’s group was capable of.

      Locklear     testified       that    after     they      passed    by   Defendant,

Defendant’s Escalade pulled out and got behind their vehicle.

As   Defendant’s     Escalade       got    closer,          Locklear    began    to     hear

bottles hitting the road near the Envoy.                           Locklear testified

that they turned off the main road and began to hear gunshots.

Thereafter,    the       Envoy’s    back      window      shattered     and     Lloyd    and

Crystal were shot.           Locklear testified that he grabbed a .25

caliber   pistol,    stuck        the   gun    out     of    the   window,      and    fired

several rounds to let Defendant know that he was armed and to
                                          -7-
prevent    Defendant     from    ambushing       the    Envoy.     After       Locklear

returned fire, he testified that Defendant’s Escalade fled the

scene.

    Deese       testified      similarly.         She     recalled      hearing      the

bottles shatter outside the Envoy, turning off the main road,

coming to a stop, and hearing gunshots.                    Deese testified that

after the Envoy sustained gunshots the group checked to see if

anyone was harmed, at which point Crystal said “[i]’ve been

shot,” and fell over into Deese’s lap.                  Deese testified that she

didn’t    see   anyone    in    the     Envoy    return    fire    on    Defendant’s

Escalade.

    Likewise, Hammonds also testified that the Envoy sustained

gunshot    fire   as     he    turned    onto     the    side    road.         Hammonds

indicated that when the shots began, he ducked down to avoid

injury.     Hammonds      did    not    see     Locklear   return       fire    on   the

Escalade.

    Lloyd testified that Defendant’s Escalade got right behind

the Envoy and that Defendant’s group was hanging out of the

Escalade attempting to throw beer bottles at them.                             When the

gunshots    began,     Lloyd     looked    back     and    the    back    windshield

shattered in his face.           Lloyd was shot in the arm and reported
                                       -8-
being in shock.        As a result, he was unable to recall whether

Locklear returned fire.

     Hunt, Scott, and J.L., who were riding with Defendant in

the Escalade, also testified about the shooting.3                 Hunt testified

that after seeing Locklear’s Envoy, Defendant stated something

to the effect of “I ought to shoot these boys” or “I want to

shoot them” or “you think I’ll shoot them[?]”                     Hunt testified

that he then heard gunfire from two different guns.                          When the

gunshots began, Hunt testified that he laid down in the Escalade

to avoid injury.        Hunt did not report seeing any gunfire, but

indicated that the shots he heard were “[v]ery, very close.”

     Scott       testified    that   after    the    Escalade    got   behind      the

Envoy, he heard gunshots coming from inside his vehicle and saw

Defendant’s arm hanging out of the window with a gun in his

hand.       On     cross-examination         it    was   revealed      that     Scott

previously told law enforcement that he could not tell who shot

first because he heard the gunshots “all together.”

     J.L.    testified,       “[Defendant]        grabbed   a   gun    out    of   the

middle of the console and I heard gunshots.                 There was gun fired

out [sic] my truck.          My truck got hit.        And I just—when I seen a

gun, I just laid down in the passenger side.”                    When asked when

3
  Hunt, Scott, and J.L. were the State’s witnesses.      Defendant
did not testify and produced no witnesses on his behalf.
                                          -9-
the Escalade was hit with gunfire, J.L. said “[d]uring when all

this was going on.            It was like, you know, pretty much when all

this was going on—the shooting and everything was going on.”

Evidence collected at the scene indicated that both vehicles

sustained gunshot damage.

       After    the     shootout,     Locklear’s         group    attempted      to   get

Crystal medical attention, but she stopped breathing on the way

to the hospital.          The medical examiner testified that Crystal

died of a single gunshot to the right side of her back that had

lodged in her chest.

       Officer    Tony    Locklear      (“Officer        T.L.”)   was   in    the     area

during   the     shootout      and   heard     the   shots    being     fired.        Upon

hearing the shots, Officer T.L. pulled out of the parking lot he

was in, radioed dispatch, and headed toward the area where he

heard    the     shots.         While     en      route,     Officer     T.L.     passed

Defendant’s Escalade heading in the opposite direction.                          Officer

T.L.    recognized      the    Escalade      as    the     vehicle    that   Defendant

normally       drove.       Over     Defendant’s         objection,     Officer       T.L.

testified that he notified Officer Chavis that Defendant “just

passed me” and that Defendant had “probably been involved in

some type of shooting.”
                                          -10-
      Based on the foregoing evidence, defense counsel requested

a    jury   instruction          concerning       self-defense           and    voluntary

manslaughter.       The trial court denied defense counsel’s request.

Following his convictions, Defendant gave notice of appeal in

open court.

                                 II.    Jurisdiction

      Defendant’s      appeal          from    the    superior           court’s      final

judgments lies of right to this Court pursuant to N.C. Gen.

Stat. §§ 7A-27(b), 15A-1444(a) (2013).

                                   III. Analysis

      Defendant’s appeal raises three questions for this Court’s

review:     (1)   whether    the       trial     court     erred       in    refusing      to

instruct the jury on theories of perfect and imperfect self-

defense; (2) whether the trial court committed reversible error

in   allowing     testimony       by     Officer     T.L.       that     Defendant        had

“probably    been    involved      in    some     type     of    shooting;”         and   (3)

whether     the   trial   court        committed     reversible             error   by    not

allowing     Defendant      to    impeach        Officer        T.L.’s      testimony      by

inquiring into his termination from the police department.                                 We

address each in turn.

A. Failure to Provide Jury Instructions on Self-Defense
                                     -11-
     Defendant contends that the trial court erred in refusing

to instruct the jury on theories of perfect and imperfect self-

defense and in refusing to submit voluntary manslaughter as a

lesser-included       offense.4     “[Arguments]      challenging     the   trial

court’s decisions regarding jury instructions are reviewed de novo

by this Court.”        State v. Osorio, 196 N.C. App. 458, 466, 675
S.E.2d 144,   149   (2009).     “‘Under   a   de   novo   review,   the   court

considers the matter anew and freely substitutes its own judgment’

for that of the lower tribunal.”        State v. Williams, 362 N.C. 628,

632–33, 669 S.E.2d 290, 294 (2008) (quoting In re Greens of Pine

Glen, Ltd. P’ship, 356 N.C. 642, 647, 576 S.E.2d 316, 319 (2003)).

     “The [trial court] is required to charge [the jury] on all

substantial and essential features of a case which arise upon the

evidence even absent a special request for the instruction.”                State

v. Deck, 285 N.C. 209, 214–15, 203 S.E.2d 830, 834 (1974); see also


4
  Defendant’s requested submission of voluntary manslaughter as a
lesser-included offense is predicated on his imperfect self-
defense theory.    See State v. Ross, 338 N.C. 280, 283, 449
S.E.2d 556, 559 (1994) (“There are two types of self-defense:
perfect and imperfect.    Perfect self-defense excuses a killing
altogether, while imperfect self-defense may reduce a charge of
murder to voluntary manslaughter.” (internal citation omitted)).
Thus, whether the trial court erred in refusing to submit
voluntary manslaughter as a lesser-included offense depends on
whether the evidence supports Defendant’s imperfect self-defense
theory. Cf. State v. Millsaps, 356 N.C. 556, 561, 572 S.E.2d 767,
771 (2002) (“An instruction on a lesser-included offense must be
given only if the evidence would permit the jury rationally to find
defendant guilty of the lesser offense and to acquit him of the
greater.”).
                                            -12-
State v. Bogle, 324 N.C. 190, 195, 376 S.E.2d 745, 748 (1989)

(“Failure to instruct upon all substantive or material features of

the   crime        charged    is    error.”).      “When       supported   by   competent

evidence,        self-defense       unquestionably     becomes      a   substantial     and

essential feature of a criminal case.”                    Deck, 285 N.C. at 215, 203

S.E.2d      at     834.      Furthermore,       “[w]hen    determining       whether    the

evidence is sufficient to entitle a defendant to jury instructions

on    a    defense     or    mitigating     factor,    courts      must    consider     the

evidence      in    the     light   most   favorable      to   defendant.”      State    v.

Oliver, 334 N.C. 513, 520, 434 S.E.2d 202, 205 (1993) (quotation

marks and citation omitted).

          Thus, the question presented to this Court is whether, viewing

the facts in a light most favorable to Defendant, the evidence at

trial was sufficient to invoke the doctrine of self-defense and

support a jury instruction on that doctrine.                        For the following

reasons, we hold that Defendant was not entitled to an instruction

on either perfect or imperfect self-defense and find no error with

the trial court’s decision.

          A defendant is entitled to an instruction on perfect self-

defense as an excuse for a killing when it is shown that, at the

time of the killing, the following four elements existed:

                 (1)   it   appeared   to  defendant   and  he
                       believed it to be necessary to kill the
                       deceased in order to save himself from
                       death or great bodily harm; and
                              -13-


         (2)   defendant’s belief was reasonable in
               that the circumstances as they appeared
               to him at the time were sufficient to
               create such a belief in the mind of a
               person of ordinary firmness; and

         (3)   defendant was not the aggressor in
               bringing on the affray, i.e., he did
               not aggressively and willingly enter
               into the fight without legal excuse or
               provocation; and

         (4)   defendant did not use excessive force,
               i.e., did not use more force than was
               necessary or reasonably appeared to him
               to be necessary under the circumstances
               to protect himself from death or great
               bodily harm.

State v. Williams, 342 N.C. 869, 873, 467 S.E.2d 392, 394 (1996)

(quotation marks and citations omitted).

         On the other hand, if defendant believed it
         was necessary to kill the deceased in order
         to save [himself] from death or great bodily
         harm,   and    if   defendant’s    belief   was
         reasonable in that the circumstances as they
         appeared    to   [him]   at   the   time   were
         sufficient to create such a belief in the
         mind of a person of ordinary firmness, but
         defendant,     although    without    murderous
         intent, was the aggressor in bringing on the
         difficulty, or defendant used excessive
         force,     the     defendant    under     those
         circumstances has only the imperfect right
         of self-defense, having lost the benefit of
         perfect self-defense, and is guilty at least
         of voluntary manslaughter.

State v. Wilson, 304 N.C. 689, 695, 285 S.E.2d 804, 808 (1982)

(quotation marks and citations omitted).
                                           -14-
              An imperfect right of self-defense is thus
              available to a defendant who reasonably
              believes it necessary to kill the deceased
              to save himself from death or great bodily
              harm even if defendant (1) might have
              brought on the difficulty, provided he did
              so without murderous intent, and (2) might
              have used excessive force.   Imperfect self-
              defense therefore incorporates the first two
              requirements of perfect self-defense, but
              not the last two.

State v. Mize, 316 N.C. 48, 52, 340 S.E.2d 439, 441–42 (1986).

However,      if    the   defendant        brings      on    the        difficulty     with

murderous intent—that is, “ with the intent to take life or

inflict serious bodily harm[—]he is not entitled even to the

doctrine of imperfect self-defense; and if he kills during the

affray he is guilty of murder.”                   Id. at 52, 340 S.E.2d at 442

(quotation marks and citations omitted).

      Here,       Defendant     is   not     entitled       to    an     instruction    on

perfect      or     imperfect    self-defense.              The     only     permissible

inference from the evidence presented at trial is that Defendant

instigated the 15 October 2006 shootout with murderous intent.

After the incident at the Spirit gas station, Officer Chavis

heard Defendant tell someone over the phone that “he didn’t care

how   much    money    that     it   took,    .    .   .    he    was    going   to   kill

somebody.”         Moreover, the collective testimony by the occupants

of Locklear’s Envoy and Defendant’s Escalade establish that upon
                                      -15-
seeing Locklear’s Envoy, Defendant got “a little rowdy,” turned

the Escalade around, and used back roads to pursue Locklear.

Uncontroverted testimony         also indicated that Defendant pulled

the Escalade up behind Locklear’s Envoy and that bottles were

thrown in the Envoy’s direction.

    Furthermore, Defendant did not testify or produce witnesses

on his behalf and none of the State’s evidence suggests that

Locklear   fired    at    Defendant     first.     Testimony     by    Locklear,

Deese, Hammonds, and Lloyd indicated that Defendant fired first,

injuring   Lloyd    and   fatally     injuring   Crystal    in   the    process.

Nevertheless, Defendant directs our attention to testimony by

Hunt, Scott, and J.L., who indicated that they heard two guns

being fired and that the shots seemed to occur “all together.”

However, even in isolation, this testimony does not permit the

inference that Locklear instigated the shootout.                 At best, the

evidence fails to establish who fired first.               Furthermore, other

testimony by Hunt, Scott, and J.L. suggests that Defendant shot

first.     Hunt    testified     that    upon    seeing    Locklear’s     Envoy,

Defendant stated something to the effect of “I ought to shoot

these boys” or “I want to shoot them” or “you think I’ll shoot

them[?]”   and     then   Hunt    immediately     heard    gunfire.        Scott

indicated that after the Escalade got behind the Envoy, he heard
                                   -16-
gunshots coming from inside his vehicle and saw Defendant’s arm

hanging out of the window with a gun in his hand.                 When asked if

there had been any altercation that night between the occupants

of Locklear’s Envoy and Defendant’s Escalade prior to Defendant

shooting, J.L. said “[n]ot that night, no.”

       In summary, the evidence presented at trial showed that

Defendant instigated the 15 October 2006 shootout with murderous

intent.      Furthermore, Defendant presented no evidence on his

behalf to rebut such evidence.          Accordingly, the trial court did

not err in refusing to instruct the jury on theories of perfect

and imperfect self-defense nor in refusing to submit voluntary

manslaughter as a lesser-included offense.

B. Evidentiary Objection to Officer T.L.’s Testimony

       The second question presented to this Court by Defendant’s

appeal is whether the trial court committed reversible error

when it allowed testimony from Officer T.L., over Defendant’s

objection, that Defendant had “probably been involved in some

type   of   shooting.”       Defendant    contends    that       there   was   no

foundation    for   Officer’s   T.L.’s     statement       and    that   he    was

speculating    regarding   an   event    to   which   he    had    no    personal

knowledge.    We disagree.
                                          -17-
    “[W]hether a lay witness may testify as to an opinion is

reviewed for abuse of discretion.                      A trial court abuses its

discretion      if    its    determination       is    manifestly           unsupported    by

reason and is so arbitrary that it could not have been the

result of a reasoned decision.”                  State v. Sharpless, ___ N.C.

App. ___, ___, 725 S.E.2d 894, 898 (2012) (quotation marks and

citations omitted) (alteration in original).                         Furthermore, “we

consider not whether we might disagree with the trial court, but

whether the trial court’s actions are fairly supported by the

record.”      Id.     at    ___,    725   S.E.2d      at    899.        A    defendant     is

prejudiced by evidentiary errors when he can demonstrate that

there   “is     a    reasonable      possibility       that,       had      the    error   in

question not been committed, a different result would have been

reached at the trial out of which the appeal arises.”                              N.C. Gen.

Stat. § 15A-1443(a) (2013).

    Under our rules of evidence, a witness “may not testify to

a matter unless evidence is introduced sufficient to support a

finding that he has personal knowledge of the matter.”                              N.C. R.

Evid. 602.          “The purpose of Rule 602 is to prevent a witness

from testifying to a fact of which he has no direct personal

knowledge.          [P]ersonal knowledge is not an absolute but may

consist    of       what    the    witness   thinks        he   knows       from    personal
                                    -18-
perception.”     State v. Cole, 147 N.C. App. 637, 645, 556 S.E.2d
666,   671    (2001)   (quotation     marks   and   citations   omitted)

(alteration in original).      See also N.C. R. Evid. 701 (requiring

lay opinion testimony to be “rationally based on the perception

of the witness”).

       Here, Officer T.L., who was in the area at the time of

the shooting, testified as follows:

             [Officer T.L.:]     I know when I heard the
                                 shots with my windows
                                 being   down    and  the
                                 buildings behind to the
                                 left and to the right of
                                 me, I knew it was on my
                                 side in my general area.
                                 I wasn’t sure if it come
                                 [sic] from the left side
                                 or the right side.

             [Questioner:]       And so what did you do?

             [Officer T.L.:]     I immediately got on the
                                 radio     and      notified
                                 dispatch and any other
                                 officers      that     were
                                 listening, whether it be
                                 campus      police       or
                                 Sheriff’s Department and
                                 [Officer] Chavis that it
                                 had been shots fired and
                                 I’d   be   attempting    to
                                 locate   over    on   Union
                                 Chapel Road.

             [Questioner]:       So what did you do?

             [Officer T.L.:]     I pulled out and made a
                                 left, went to the end of
                                       -19-
                                    Union Chapel Road to the
                                    stop sign, made a U-
                                    turn,   didn’t    see   any
                                    traffic, made a U-turn,
                                    come   back     up    Union
                                    Chapel Road.       At that
                                    time I had passed a
                                    black Cadillac Escalade
                                    and a Cadillac car which
                                    was     following       the
                                    Escalade.      I notified
                                    [Officer]    Chavis    that
                                    the      vehicle       that
                                    [Defendant]        normally
                                    drove,   which    was   the
                                    Cadillac,     had      just
                                    passed me, he’d probably
                                    been involved in some
                                    type of shooting, and I
                                    was riding down Union
                                    Chapel Road--

          [Defense Counsel:]        Objection.      Move  to
                                    strike.      There’s  no
                                    foundation for that from
                                    this witness.

Upon review of this record, we find no error with the trial

court’s decision to allow this testimony.                   First, as is clear

from the form of the question, Officer T.L. was recounting what

he did in response to hearing gunshots in his general vicinity.

As such, Officer T.L. was not offering a lay opinion as to

Defendant’s   guilt.         Second,    assuming     arguendo    that    Officer

T.L.’s   testimony     was    admitted        in   error,    Defendant   cannot

establish that such error was prejudicial.                   At most, Officer
                                       -20-
T.L.’s testimony indicates an uncontroverted fact—that Defendant

was involved in the shooting.

       Accordingly, Defendant’s evidentiary objection is without

merit and we find no error with the trial court’s decision to

allow Officer T.L.’s testimony into evidence.

C. Attempt to Impeach Officer T.L.’s Testimony

       The third and final question presented to this Court by

Defendant’s       appeal    is   whether        the   trial    court     committed

reversible error by not allowing Defendant to impeach Officer

T.L.’s   testimony     by    inquiring     on    cross-examination        into   his

termination from the police department.5                   During a voir dire

offer of proof, it was revealed that Officer T.L. was terminated

from   the   Pembroke       Police    Department      in   2009   for    allegedly

mishandling       evidence.6     Defendant        contends     that     mishandling

evidence     is     relevant     to     Officer       T.L.’s      character      for

truthfulness.       We disagree.

       Pursuant to N.C. R. Evid. 608(b):

             [s]pecific instances of the conduct of a
             witness, for the purpose of attacking or
             supporting his credibility, . . . may not be
             proved by extrinsic evidence.     They may,

5
  The State’s objection to this line of questioning was sustained
by the trial court.
6
  Specifically, Officer T.L. indicated that he was disciplined
due to “missing evidence.”
                                           -21-
               however, in the discretion of the trial
               court, if probative of truthfulness or
               untruthfulness, be inquired into on cross-
               examination of the witness (1) concerning
               his    character    for   truthfulness  or
               untruthfulness . . . .

“As the rule provides, it is within the trial court’s discretion

to allow or disallow cross-examination of a witness about his

specific acts if the acts are relevant to his character for

truthfulness or untruthfulness.”                   State v. Hunt, 339 N.C. 622,

658, 457 S.E.2d 276, 297 (1994).                    “Evidence that a witness has

attempted to deceive others is among the types of conduct most

widely    accepted       as   being    indicative          of   one’s   character      for

truthfulness or untruthfulness.”                    State v. Baldwin, 125 N.C.

App.   530,     535,    482 S.E.2d 1,   4    (1997)      (quotation     marks   and

citation omitted).

       Here,    we     hold   that    a   police         officer’s   termination       for

mishandling evidence, without additional evidence of deceit, is

not probative for truthfulness.                     Officer T.L. was terminated

from his position with the Pembroke Police Department “due to

missing evidence” in an unrelated case.                         The trial transcript

reveals    that        defense   counsel           had    no    further      information

regarding Officer T.L.’s termination and no factual basis to

continue      questioning     him     about    it.         Moreover,    even    assuming

error, Defendant has not established that there is a reasonable
                                   -22-
possibility   that   a   different   result     would   have   occurred   at

trial.    See N.C. Gen. Stat. § 15A-1443(a).          Accordingly, we find

no error in the decision of the trial court denying Defendant

the opportunity to question Officer T.L. about his termination

from the Pembroke Police Department.

                             IV.   Conclusion

    For    the   foregoing   reasons,     we   find   no   error   with   the

judgments of the trial court.

    No Error.

    Judges ROBERT C. HUNTER and CALABRIA concur.

    Report per rule 30(e).